       Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BOYCE,

                  Plaintiff,
                                                      Case No. 1:19-cv-03825-JMF
        v.

 BRUCE WEBER and LITTLE BEAR, INC.

                 Defendants



I, Arick Fudali, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1. I am an attorney with the Bloom Firm, counsel for Plaintiff, Jason Boyce.

       2. I respectfully submit this Declaration in connection with Plaintiff’s Opposition to

             Defendants’ Motion for Summary Judgment.

       3. I have personal knowledge of all facts stated in this Declaration, and if called to

             testify, I could and would testify competently thereto.

       4. Attached as Exhibit A is a true and correct copy of relevant excerpts of the transcript

             of the deposition of Bruce Weber dated September 19, 2019.

       5. Attached as Exhibit B is a true and correct copy of Bruce Weber’s Vimeo Biography.

       6. Attached as Exhibit C is a true and correct copy of relevant excerpts of the transcript

             of the deposition of David Todd dated March 5, 2019.

       7. Attached as Exhibit D is a true and correct copy of relevant excerpts of the transcript

             of the deposition of Jason Boyce dated July 19, 2019.

       8. Attached as Exhibit E is a true and correct copy of relevant excerpts of the transcript

             of the deposition of dated Jonathan Bernstein dated September 23, 2019.


                                                  0
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 2 of 8




9. Attached as Exhibit F is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Elizabeth Murphy Dated September 23, 2019.

10. Attached as Exhibit G is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Michael Murphy dated October 22, 2019.

11. Attached as Exhibit H is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Nan Bush dated December 18, 2019.

12. Attached as Exhibit I is a true and correct copy of relevant excerpts of the transcript

   of the deposition of dated Mark Ricketson dated July 23, 2018.

13. Attached as Exhibit J is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Jeanine Morick dated October 24, 20019.

14. Attached as Exhibit K is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Jeffrey M. Tautrim dated October 15, 2019.

15. Attached as Exhibit L is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Anthony Baldwin dated October 14, 2019.

16. Attached as Exhibit M is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Buddy Krueger dated October 11, 2019.

17. Attached as Exhibit N is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Joshua Ardolf dated September 26, 2019.

18. Attached as Exhibit O is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Jacob Madden dated September 6, 2019.

19. Attached as Exhibit P is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Jnana Van Oijen dated October 21, 2019.




                                         1
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 3 of 8




20. Attached as Exhibit Q is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Ron Kochevar dated March 6, 2020.

21. Attached as Exhibit R is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Monty Hooper dated February 7, 2020.

22. Attached as Exhibit S is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Dawn Tomassone dated September 25, 2019.

23. Attached as Exhibit T is a true and correct copy of relevant excerpts of the transcript

   of the deposition of Daryl Janney dated August 29, 2019.

24. Attached as Exhibit U is a true and correct copy of relevant excerpts of the rough

   transcript of the deposition of Tony Barbieri dated March 4, 2020.

25. Attached as Exhibit V is a true and correct copy of Bruce Weber’s Responses to Mr.

   Boyce’s Interrogatories dated August 14, 2019

26. Attached as Exhibit W is a true and correct copy of an email dated September 11,

   2008 between Mathias Augustyniak and Jeannette Shaheen.

27. Attached as Exhibit X is a true and correct copy an email dated September 10, 2008

   between Jean Touitou and Jeannette Shaheen.

28. Attached as Exhibit Y is a true and correct copy of Little Bear, Inc.’s Amended

   Responses to Jason Boyce’s First Set of Interrogatories.

29. Attached as Exhibit Z is a true and correct copy of Little Bear, Inc.’s Verification to

   Interrogatories dated May 30, 2018.

30. Attached as Exhibit AA is a true and correct copy of Jason Kanner’s Responses to

   Jason Boyce’s First Set of Interrogatories.




                                         2
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 4 of 8




31. Attached as Exhibit BB is a true and correct copy of an email, dated September 3,

   2014, between Dawn Tomassone and Jason Kanner.

32. Attached as Exhibit CC is a true and correct copy of an email, dated September 2,

   2014, between Dawn Tomassone to Jason Kanner.

33. Attached as Exhibit DD is a true and correct copy of a text message chain dated

   March 5-30, 2015 between David Todd and Bruce Weber.

34. Attached as Exhibit EE is a true and correct copy of a text message chain dated

   February 14, 2014 to November 3, 2014 between David Todd and Bruce Weber.

35. Attached as Exhibit FF is a true and correct copy of an email from Jason Kanner

   dated October 15, 2012.

36. Attached as Exhibit GG is a true and correct copy of an email dated April 22, 2013,

   between Jason Kanner and Bruce Weber.

37. Attached as Exhibit HH is a true and correct copy of an email from Jason Kanner

   dated January 13, 2014.

38. Attached as Exhibit II is a true and correct copy of an email dated May 27, 2014,

   between Jason Kanner and Bruce Weber.

39. Attached as Exhibit JJ is a true and correct copy of an email dated February 10,

   2017, between Jason Kanner and Bruce Weber.

40. Attached as Exhibit KK is a true and correct copy of an email dated April 9, 2012

   between Jason Kanner and Bruce Weber.

41. Attached as Exhibit LL is a true and correct copy of an email dated May 28, 2009

   between Bruce Weber and Antony Baldwin.




                                        3
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 5 of 8




42. Attached as Exhibit MM is a true and correct copy of an email dated August 4, 2015

   between Dawn Tomassone and Jason Kanner.

43. Attached as Exhibit NN is a true and correct copy of an email dated November 14,

   2009, from Bruce Weber to Jason Van Oijen.

44. Attached as Exhibit OO is a true and correct copy of an email exchange, dated May

   27, 2009-May 28, 2009, between Bruce Weber and Anthony Baldwin.

45. Attached as Exhibit PP is a true and correct copy of an email, dated June 5, 2009,

   from Bruce Weber to Anthony Baldwin.

46. Attached as Exhibit QQ is a true and correct copy of an email exchange dated

   January 5, 2017, between Jason Kanner and Bruce Weber.

47. Attached as Exhibit RR is a true and correct copy of an email chain dated May 15,

   2017, between Jason Kanner and Bruce Weber.

48. Attached as Exhibit SS is a true and correct copy of an email dated May 11, 2011

   from Jason Kanner to Bruce Weber.

49. Attached as Exhibit TT is a true and correct copy of an email dated August 15, 2011

   between Jason Kanner and Bruce Weber.

50. Attached as Exhibit UU is a true and correct copy of an email dated March 3, 2017,

   between Jason Kanner and Bruce Weber.

51. Attached as Exhibit VV is a true and correct copy of an email dated July 22, 2015

   between Jason Kanner and Bruce Weber.

52. Attached as Exhibit WW is a true and correct copy of an email dated July 20, 2015

   from Jeannette Shaheen to Jason Kanner.




                                        4
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 6 of 8




53. Attached as Exhibit XX is a true and correct copy of an email dated May 26, 2011

   between Jason Kanner and Dawn Tomassone.

54. Attached as Exhibit YY is a true and correct copy of an email dated January 4, 2017

   between Jason Kanner and Dawn Tomassone.

55. Attached as Exhibit ZZ is a true and correct copy of email exchange dated

   September 16, 2014 & September 17, 2014, between Skylar Pittman, Lindsey

   LeGarrec and Jason Kanner.

56. Attached as Exhibit AAA is a true and correct copy of an invoice dated November

   25, 2014 from Soul Artist Management to Little Bear, Inc.

57. Attached as Exhibit BBB is a true and correct copy of an email dated July 27, 2015

   from Jason Kanner to Bruce Weber.

58. Attached as Exhibit CCC is a true and correct copy of an email dated August 4, 2015

   from Jason Kanner to Dawn Tomassone.

59. Attached as Exhibit DDD is a true and correct copy of an email dated August 4, 2015

   between Jason Kanner, Sarah Hamilton-Bailey and Dawn Tomassone.

60. Attached as Exhibit EEE is a true and correct copy of an email dated September 8,

   2015 from Jeannette Shaheen to Jason Kanner.

61. Attached as Exhibit FFF is a true and correct copy of an email dated November 30,

   2015 between Jason Kanner and Bruce Weber.

62. Attached as Exhibit GGG is a true and correct copy of an email dated December 7,

   2015 between Jason Kanner and Gwen Walberg.

63. Attached as Exhibit HHH is a true and correct copy of an email dated December 10,

   2015 between Jason Kanner and Gwen Walberg.



                                       5
Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 7 of 8




64. Attached as Exhibit III is a true and correct copy of an email dated December 8,

   2015 between Jason Kanner and Gwen Walberg.

65. Attached as Exhibit JJJ is a true and correct copy of an email dated November 15,

   2016 between Jason Kanner and Gwen Walberg.

66. Attached as Exhibit KKK is a true and correct copy of Welcome Packet for

   Abercrombie & Fitch Spring/Summer 2010 photoshoot.

67. Attached as Exhibit LLL is a true and correct copy of an email dated June 21, 2017

   between Jason Kanner, Gwen Walberg and Kristen Bowman.

68. Attached as Exhibit MMM is a true and correct copy of an email dated November

   10, 2014 between Jason Kanner, Lindsey LeGarrec and Dawn Tomassone.

69. Attached as Exhibit NNN is a true and correct copy of an email dated June 2, 2017

   from Dawn Tomassone to Jason Kanner.

70. Attached as Exhibit OOO is a true and correct copy of an email dated November 18-

   19, 2015 between Jason Kanner and Skylar Pittman.

71. Attached as Exhibit PPP is a true and correct copy of an invoice dated July 6, 2015.

72. Attached as Exhibit QQQ is a true and correct copy of an invoice dated December 5,

   2015.

73. Attached as Exhibit RRR is a true and correct copy of an email dated April 13, 2015

   between Jason Kanner and Bruce Weber.

74. Attached as Exhibit SSS is a true and correct copy of an email dated April 13, 2015

   between Jason Kanner and Dawn Tomassone.

75. Attached as Exhibit TTT is a true and correct copy of an email dated April 16, 2015

   between Lindsey LeGarrec and Jason Boyce.



                                        6
       Case 1:19-cv-03825-JMF-SN Document 98 Filed 03/12/20 Page 8 of 8




       76. Attached as Exhibit UUU is a true and correct copy of an email dated April 17, 2015

           between OJ Williams and Jason Boyce.

       77. Attached as Exhibit VVV is a true and correct copy of an email dated April 17, 2015

           between Jason Kanner and Bruce Weber.

       78. Attached as Exhibit WWW is a true and correct copy of an email dated April 24,

           2015 between Jason Kanner and Dawn Tomassone.

       79. Attached as Exhibit XXX is a true and correct copy of an email dated October 2,

           2014 between Jason Kanner and Hillery Estes.

       80. Attached as Exhibit YYY is a true and correct copy of an email dated April 24, 2014

           between Jason Kanner and Dawn Tomassone.

       81. Attached as Exhibit ZZZ is a true and correct copy of an email chain dated

           November 12-November 14, 2014 between Sarah Hamilton-Bailey, Jason Kanner,

           and Eva Lindemann.

       82. Attached as Exhibit AAAA is a true and correct copy of an invoice dated November

           18, 2014 from Soul Artist Management to Little Bear, Inc.

       I declare under penalty of perjury under the laws of the United States of America and

New York that the foregoing is true and correct.

Executed on March 12, 2020

New York, New York.



                                                           /s/ Arick W. Fudali_____
                                                               Arick W. Fudali




                                                   7
